Appeal from a judgment of the Supreme Court at Special Term, entered April 21, 1975 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review the determination of the Department of Correction as to his maximum expiration, conditional release, and parole eligibility dates and to require compliance with sections 218 and 219 of the former Correction Law. The issues raised by petitioner in this proceeding were all raised by him in a prior application which was dismissed on the merits. This court affirmed without opinion (Matter of Healey v Preiser, 47 AD2d 598, mot for lv to app den 36 NY2d 646). Accordingly, Special Term properly dismissed the present petition on the ground of res judicata. We note that several parole revocation hearings have been scheduled and postponed because petitioner appeared without counsel. Another such hearing is scheduled and if petitioner thereafter asserts he was denied the assistance of counsel, the remedies of a timely CPLR article 78 proceeding or a writ of habeas corpus are available to him. Judgment affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.